Citation Nr: 1611270	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for headaches, to include as due to herbicide exposure.

3.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure and/or sun exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1966 to October 1968, including a year in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in which the appellant's claims of entitlement to service connection for prostate problems, severe headaches and skin cancer were denied.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for headaches and basal cell carcinoma are addressed in the REMAND portion of the decision below and those matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and exposure to Agent Orange is presumed.

2.  Prostatitis and benign prostatic hypertrophy (BPH) are not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3.  Service medical records do not indicate that the Veteran had any prostate disorder and there is no evidence of continuity of prostatitis or BPH between the Veteran's discharge from service and the present nor was any such prostate disorder documented within one year of the Veteran's discharge from service in October 1968.

4.  A connection between the Veteran's prostatitis and/or BPH and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

5.  The Veteran's current prostate disorder, diagnosed as prostatitis and BPH, became manifest years after service and are not shown to be related to his military service. 

6.  Neither the Veteran's service-connected posttraumatic stress disorder (PTSD) nor his service-connected tinnitus caused or aggravated his prostatitis or his BPH.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The appellant was notified of the information necessary to substantiate his service connection claim by the SOC dated in December 2013.  This document informed the appellant of VA's duty to assist and what kinds of evidence the RO would help obtain; the appellant was provided with the text of 38 C.F.R. §§ 3.159, 3.303. 3.307 and 3.309.  Thus, the RO informed the appellant about what was needed to establish entitlement to service connection.  The claim was also readjudicated in the SSOC issued in July 2014.  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

Thus, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection.  However, he was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.  Despite the inadequate notice provided to the appellant on those latter elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  In that regard, as the Board concludes below that the appellant is not entitled to service connection for a prostate disorder, any question as to the appropriate disability rating or effective date to be assigned is rendered moot. 

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  Private medical treatment records have also been included in the evidence of record.

In this case, the Veteran was not afforded a VA medical examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant maintains that he currently has prostate-related problems and that these conditions are linked to his military service, but there is no evidence of record to establish that the appellant has the medical expertise that would render competent his statements as to the etiology of any claimed disorder.  The record does not establish that the appellant or his representative has the medical knowledge or expertise to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

In this case, there is no credible, competent, or persuasive evidence of record to establish that the Veteran has a current chronic prostate disorder that is related to some incident of service which would trigger an obligation to provide the Veteran with a VA examination.  See 38 U.S.C.A. § 5103A; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010); and Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Board finds that VA is not obligated to provide the appellant with a medical examination or opinion related to his prostate claim as there is no clinical evidence of record that indicates that the claimed prostate conditions may be associated with any event, injury or disease in service.  The appellant's service medical records are silent for any complaints of, treatment for, or diagnosis of, any prostate disorder.  In addition, the appellant has not provided any statements with respect to continuity of symptoms since service.  Furthermore, the medical evidence of record, including treatment records dated from 1979 to 2015, does not show continuity of symptomatology with respect to the claimed prostate condition.  In fact, the medical evidence of record does not include any diagnosis of any prostate disorder until 2002.  Thus, the criteria set forth in McLendon for VA examination or medical opinion have not been met, and VA is not required to provide the appellant with a medical examination or opinion in relation to the prostate claim. 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his prostate problems.  Review of the recent medical evidence of record reveals that the appellant has been diagnosed with prostatitis and BPH.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence of record reflects that the Veteran had service in Vietnam from March 1967 to March 1968.  Thus, the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The Veteran contends that his prostate problems are related to his service and in particular, to his service in Vietnam.  

However, the Veteran does not contend, and the clinical evidence of record does not demonstrate, that any prostate disorder was initially manifested during his active service.  A July 2002 CT examination of the Veteran's pelvis indicated that prostatic enlargement had been documented.  The October 2002 report of an IVP examination included a notation of a history of prostatitis.  This was more than 30 years after the Veteran's separation from service in October 1968.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between prostatitis or BPH and any herbicide exposure, no such prostate disorder can be presumed to be due to Agent Orange exposure.  In addition, the appellant has not been diagnosed with prostate cancer which is a presumptive disease.

Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has therefore also considered the Veteran's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange and his prostatitis or BPH.  In addition, the evidence does not show symptomatology related to a prostate problem in service or for many years after service.  It was not until 2002 - approximately 34 years after he completed his military career - that the Veteran was first diagnosed with any chronic prostate disorder.  The Veteran also does not allege, and the evidence of record does not otherwise indicate, that he incurred his prostatitis or BPH in service or that he ever had any symptoms related to his prostate or that any such symptoms were continuous after service.  Thus, the evidence does not support a finding that the Veteran's prostatitis or BPH is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the Veteran nor his representative has submitted a medical opinion specifically linking the Veteran's prostatitis or BPH to his exposure to herbicides in service.  The private treatment records show documentation of an enlarged prostate and a history prostatitis in imaging studies performed in 2002, with diagnoses of those conditions throughout the subsequent years to the present, but those records do not show a connection between the Veteran's prostatitis or BPH and any in-service exposure herbicides.  In addition, the Veteran's VA and private treatment records do not show any diagnosis of prostate cancer.

The Veteran is service-connected for PTSD and tinnitus.  Therefore the Board has also considered whether service connection for the Veteran's prostatitis and BPH is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the Veteran's service-connected disabilities of PTSD and tinnitus, whether singly or in aggregate, had any etiologic relationship, including by way of aggravation, to the Veteran's prostate pathology.

The Board has considered the Veteran's statements and those of his representative about the etiology of the Veteran's prostatitis and BPH.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, prostatitis and BPH are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's prostatitis or BPH because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed prostatitis and BPH were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a prostate disorder.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for a prostate disorder, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.  


ORDER

Entitlement to service connection for a prostate disorder is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below. 

The appellant is service-connected for post-traumatic stress disorder (PTSD) and tinnitus.  He is seeking service connection for headaches and he avers that this condition is due to some aspect of his military service. 

The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service- connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  There is no indication that the RO considered any application of the Allen decision to the question of whether the appellant's service-connected PTSD and/or tinnitus has caused or made his headaches worse.  Further development of the medical evidence relating to secondary service connection is necessary and adjudication on this basis is therefore indicated. 

The evidence of record reflects that the appellant served in Vietnam.  The evidence of record also reflects that he has been diagnosed with basal cell carcinoma and actinic keratoses.  As reflected in a December 2014 letter to the appellant from a VA health care facility, "basal cell skin cancers are considered a sun-induced process."  The appellant contends that his sun exposure in Vietnam is the etiologic cause of his basal cell cancer.  In the alternative, he argues that his basal cell carcinoma is etiologically related to his exposure to herbicides in Vietnam.  He has submitted an article from a medical journal that indicates that Vietnam veterans exposed to herbicides appear to be at high risk for certain types of skin cancer.

The RO did not obtain a medical opinion on these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should reflect consideration of these theories, as well as all other applicable theories. 

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his headaches and skin cancer.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain all VA medical treatment records dated after December 2014.

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  Schedule the Veteran for an examination by a neurologist to determine the nature, etiology and onset date of the Veteran's headaches.  

The electronic claims file must be reviewed by the examiner.  All necessary diagnostic tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner must address the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of headaches/migraines? 

      (b) Does the Veteran have a chronic headache disorder?  If so, what is the diagnosis?  What is the onset date?

      (c) Is the Veteran's current headache disorder causally or etiologically related to his period of active military service (October 1966 to October 1968) or to some other cause or causes?  Explain your answer, to include a discussion of the clinical notations about the onset of the headaches and the written statements from the Veteran discussing his headaches.

      (d) Was the Veteran's current headache disorder manifested within one year of his discharge from active military service (October 1968)?  

      (e) Is the Veteran's current headache disorder related to either of his service-connected disabilities (PTSD and tinnitus), either singly or in combination, including by way of aggravation? Explain your answer, to include discussion of the level of severity over time.

      (f) If aggravation of the headache disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current headache pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed headaches, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current headache disorder is causally or etiologically related to either one of the appellant's service-connected disabilities or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Schedule the Veteran for an examination by a dermatologist to determine the nature, etiology and onset date of the Veteran's basal cell carcinoma and actinic keratoses.  

The electronic claims file must be reviewed by the examiner.  All necessary diagnostic tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner must address the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of basal cell carcinoma and actinic keratoses?  When was the Veteran initially diagnosed with basal cell carcinoma?  With actinic keratoses?
      
      (b) Are there known risk factors for the development of basal cell carcinoma and actinic keratoses?  What are the Veteran's risk factors, if any?  Include a discussion of the Veteran's in-service sun and herbicide exposure in Vietnam and his post-service sun exposure, to include from recreational activities.

      (c) Is it at least as likely as not that the Veteran's basal cell carcinoma and/or actinic keratoses began during his military service or are etiologically related to any incident of his military service, including his claimed sun exposure and/or herbicide exposure?  Explain why or why not.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed skin disorders, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current skin pathology is causally or etiologically related to some incident of the Veteran's military service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of each one of the requested VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report(s) to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include direct service connection, presumptive service connection, secondary service connection and secondary service connection by way of aggravation.

9.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


